DETAILED ACTION
This Non-Final Office Action is in response to the application filed on 04/23/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The recitation of the claimed invention is analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
receiving, by a first server associated with a payment network, a transaction identifier (ID) generation request in a payment authentication interface associated with the first server, the transaction ID generation request generated upon selection of a transaction ID generation option by a user in the payment authentication interface; 
generating, by the first server, a transaction ID valid for the online payment transaction upon reception of the transaction ID generation request; 
receiving a transaction ID validation message from a second server associated with the payment network, the transaction ID validation message received in response to the user providing the transaction ID at an application interface associated with the second server; 
and upon receiving the transaction ID validation message, facilitating, by the first server, the online payment transaction.
wherein the first server is an issuer server and the second server is a payment server.
generating, by the issuer server, a security code in response to reception of the transaction ID validation message; 
sending, by the issuer server, the security code to the application interface; 
receiving, by the issuer server, the security code in the payment authentication interface associated with the issuer server; 
and performing the online payment transaction upon reception of the security code in the payment authentication interface.
wherein the online payment transaction is performed when the transaction ID validation message is received within a first pre-defined time period of generation of the transaction ID, and when the security code is received within a second pre-defined time period of generation of the security code.
wherein the security code is a one-time password (OTP).
wherein generating the security code further comprises generating the security code based on one or more pre-defined criteria.
wherein the one or more pre-defined criteria comprise whether a regulatory body for controlling the online payment transaction has mandated a two-step verification for online payment transactions.
facilitating provision of automatically copying of the transaction ID from the payment authentication interface in a user device to paste the transaction ID in the application interface.
wherein facilitating the online payment transaction comprises c.
enabling an option for generation of a security code at the payment authentication interface.
receiving a security code generation request upon selection of the option for generation of the security code at the payment authentication interface prior to receiving the transaction ID generation request.
An issuer server for facilitating an online payment transaction, the issuer server comprising: 
a memory comprising stored instructions; and a processor configured to execute the stored instructions thereby causing the issuer server to perform at least: 
receiving a transaction identifier (ID) generation request in a payment authentication interface associated with the issuer server, the transaction ID generation request 40Docket No.: P05588-US-UTIL (M01.695)generated upon selection of a transaction ID generation option by a user in the payment authentication interface; 
generating a transaction ID valid for the online payment transaction upon reception of the transaction ID generation request; 
receiving a transaction ID validation message from a payment server associated with a payment network, the transaction ID validation message received in response to the user providing the transaction ID at an application interface associated with the payment server; 
upon receiving the transaction ID validation message, facilitating the online payment transaction.
wherein the issuer server is further caused to facilitate the transaction ID generation request in response to a successful login by the user in the payment authentication interface.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers facilitating payment transaction but for the recitation of generic computer components. That is, other than reciting generic computing language such as, “by a … server”, “from a … server”, “a memory” and “a processor configured to”, nothing in the claim elements that precludes the steps from that of a commercial interaction of facilitating payment transaction. For example, but for the “by a … server” language, “receiving, by a first server associated with a payment network, a transaction identifier (ID) generation request in a payment authentication interface associated with the first server, the transaction ID generation request generated upon selection of a transaction ID generation option by a user in the payment authentication interface” in the context of the claimed invention encompasses one or more person manually receiving a transaction ID generation request;
generating, by the first server, a transaction ID valid for the online payment transaction upon reception of the transaction ID generation request” in the context of the claimed invention encompasses one or more person manually generating a transaction ID upon request;
but for the “from a … server” language, “receiving a transaction ID validation message from a second server associated with the payment network, the transaction ID validation message received in response to the user providing the transaction ID at an application interface associated with the second server” in the context of the claimed invention encompasses one or more person manually receiving transaction ID validation message;
but for the “by the … server” language, “and upon receiving the transaction ID validation message, facilitating, by the first server, the online payment transaction” in the context of the claimed invention encompasses one or more person manually facilitating a payment transaction upon receiving the validation message;
but for the “by the … server” language, “generating, by the issuer server, a security code in response to reception of the transaction ID validation message; sending, by the issuer server, the security code to the application interface; receiving, by the issuer server, the security code in the payment authentication interface associated with the issuer server” in the context of the claimed invention encompasses one or more person manually generating a security code, sending to the user and receiving the security from the user for payment authentication;
but for the “by the … server” language, “generating the security code based on one or more pre-defined criteria” in the context of the claimed invention 
but for the “user device” language, “facilitating provision of automatically copying of the transaction ID from the payment authentication interface in a user device to paste the transaction ID in the application interface” in the context of the claimed invention encompasses one or more person manually copying transaction ID for the user to use later;
but for the “by the … server” language, “performing the online payment transaction when the transaction ID validation message is received within a first pre-defined time period of generation of the transaction ID” in the context of the claimed invention encompasses one or more person manually facilitating the payment transaction within predefined time period;
but for the “by the … server” language, “enabling an option for generation of a security code at the payment authentication interface” in the context of the claimed invention encompasses one or more person manually allowing an option for generation of a security code in a communication session of with authentication entity. If a claim, under its broadest reasonable interpretation, covers a commercial interaction, such as facilitating a payment transaction, but for the recitation of certain generic computing components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional element of server (processor) to perform the receiving, generating, facilitating, enabling and performing steps. The processor in the i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims is directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer processor to facilitate a payment transaction amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more”. (See MPEP 2106.05 (f)) 
e.g., using the Internet to gather data, Symantec), facilitating automatic copying of transaction ID for pasting, (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.,) and enabling an option on an interface. (A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc.) These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018.
No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. Therefore, claims 1-25 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-3, 5-7 10, 12, 13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radu (US 2017/0017957) in view of Hwang et al (US 2012/0259771).

	As per claim 1, Radu teaches a method comprising:
	receiving a transaction validation message from a second server associated with the payment network, the transaction validation message received in response to the user requesting transaction at an application interface associated with the second server; (See Radu Paragraph 0035, 0050-0052 and 0098-0101)
upon receiving the transaction validation message, facilitating, by the first server, the online payment transaction. (See Radu Paragraph 0035, 0050-0052 and 0098-0101)
	Radu does not teach the transaction validation message is transaction ID validation message;
	receiving, by a first server associated with a payment network, a transaction identifier (ID) generation request in a payment authentication interface associated with the first server, the transaction ID generation request generated upon selection of a transaction ID generation option by a user in the payment authentication interface; 
generating, by the first server, a transaction ID valid for the online payment transaction upon reception of the transaction ID generation request; 
the transaction ID validation message received in response to the user providing the transaction ID at an application interface associated with the second server
	However, Hwang teaches:

generating, by the first server, a transaction ID valid for the online payment transaction upon reception of the transaction ID generation request; (See Hwang Paragraph 0011, 0025 and 0037)
the transaction ID validation message received in response to the user providing the transaction ID at an application interface associated with the second server. (See Hwang Paragraph 0041-0042 and 0078)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transaction authentication method taught by Radu with teaching from Hwang to generate transaction ID upon request from user terminal. One of ordinary skill in the art would have been motivated as the use of transaction ID allow various parties to keep record of the transaction.

	As per claim 12, Radu teaches a system comprising:
	a memory comprising stored instructions; and a processor (See Radu Paragraph 0058-0063) configured to execute the stored instructions thereby causing the issuer server to perform at least:
receiving a transaction validation message from a payment server associated with a payment network, the transaction validation message received in response to the 
upon receiving the transaction validation message, facilitating the online payment transaction. (See Radu Paragraph 0035, 0050-0052 and 0098-0101)
	Radu does not teach the transaction validation message is transaction ID validation message;
	receiving a transaction identifier (ID) generation request in a payment authentication interface associated with the issuer server, the transaction ID generation request 40Docket No.: P05588-US-UTIL (M01.695)generated upon selection of a transaction ID generation option by a user in the payment authentication interface; 
generating a transaction ID valid for the online payment transaction upon reception of the transaction ID generation request; 
the transaction ID validation message received in response to the user providing the transaction ID at an application interface associated with the second server
	However, Hwang teaches:
receiving a transaction identifier (ID) generation request in a payment authentication interface associated with the issuer server, the transaction ID generation request 40Docket No.: P05588-US-UTIL (M01.695)generated upon selection of a transaction ID generation option by a user in the payment authentication interface; (See Hwang Paragraph 0011, 0025 and 0037)



the transaction ID validation message received in response to the user providing the transaction ID at an application interface associated with the second server. (See Hwang Paragraph 0041-0042 and 0078)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transaction authentication method taught by Radu with teaching from Hwang to generate transaction ID upon request from user terminal. One of ordinary skill in the art would have been motivated as the use of transaction ID allow various parties to keep record of the transaction.

	As per claim 2, Radu in view of Hwang teaches:
	wherein the first server is an issuer server and the second server is a payment server. (See Radu Paragraph 0035, 0050-0052 and 0098-0101)

	As per claims 3 and 13, Radu in view of Hwang teaches:
	generating, by the issuer server, a security code in response to reception of the transaction ID validation message; (See Radu Paragraph 0037, 0115 and 0136-0137)
sending, by the issuer server, the security code to the application interface; (See Radu Paragraph 0037, 0115 and 0136-0137)

performing the online payment transaction upon reception of the security code in the payment authentication interface. (See Radu Paragraph 0035, 0050-0052 and 0098-0101)

As per claims 5 and 15, Radu in view of Hwang teaches:
	wherein the security code is a one-time password (OTP). (See Radu Paragraph 0037, 0115 and 0136-0137)

As per claims 6 and 16, Radu in view of Hwang teaches:
generating the security code based on one or more pre-defined criteria. (See Radu Paragraph 0037, 0115 and 0136-0137, being a single-use key reads on one or more pre-defined criteria.)

As per claims 7 and 17, Radu in view of Hwang teaches:
wherein the one or more pre-defined criteria 41Docket No.: P05588-US-UTIL (M01.695) comprise whether a regulatory body for controlling the online payment transaction has mandated a two-step verification for online payment transactions. (See Radu Paragraph 0039, 0083, 0097-0098 and 0419)

As per claims 10 and 18, Radu in view of Hwang teaches:


Claim 4, 9, 14, 19 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radu (US 2017/0017957) in view of Hwang et al (US 2012/0259771), further in view of Wang (US 2012/0297465). 

As per claims 4 and 14, Radu in view of Hwang teaches performing the online payment transaction (See Radu Paragraph 0035, 0050-0052 and 0098-0101), but not:
	wherein the online payment transaction is performed when the transaction ID validation message is received within a first pre-defined time period of generation of the transaction ID, and when the security code is received within a second pre-defined time period of generation of the security code.
	However, Wang teaches transaction credentials having a time limit of validity after issuance. (See Wang Paragraph 0008 and 0026)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transaction authentication method taught by Radu in view of Hwang with teaching from Wang to perform transaction within the time limit of the credential. One of ordinary skill in the art would have been motivated as place time expiration on authentication credential reduces unauthorized use.

As per claims 9 and 19, Radu in view of Hwang teaches performing the online payment transaction (See Radu Paragraph 0035, 0050-0052 and 0098-0101), but not:

	However, Wang teaches transaction credentials having a time limit of validity after issuance. (See Wang Paragraph 0008 and 0026)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transaction authentication method taught by Radu in view of Hwang with teaching from Wang to perform transaction within the time limit of the credential. One of ordinary skill in the art would have been motivated as place time expiration on authentication credential reduces unauthorized use.

As per claim 22, Radu teaches a method comprising:
	receiving, by a payment server associated with a payment network, a transaction request provided by a user at an application interface associated with the payment server; (See Radu Paragraph 0035, 0050-0052 and 0098-0101)
sending a transaction validation message to the issuer server through the payment network in response to the user providing a ID at the application interface associated with the payment server; (See Radu Paragraph 0035, 0050-0052 and 0098-0101)
and facilitating the online payment transaction upon reception of the transaction validation message by the issuer server. (See Radu Paragraph 0035, 0050-0052 and 0098-0101)

sending a transaction validation message to the issuer server through the payment network in response to the user providing the transaction ID at the application interface associated with the payment server; 
However, Hwang teaches:
	receiving, by a payment server associated with a payment network, a transaction ID provided by a user at an application interface associated with the payment server, the transaction ID generated by an issuer server associated with the payment network in response to a transaction ID generation request initiated by the user in a payment authentication interface associated with the issuer server; (See Hwang Paragraph 0011, 0025 and 0036-0037)
sending a transaction validation message to the issuer server through the payment network in response to the user providing the transaction ID at the application interface associated with the payment server; (See Hwang Paragraph 0041-0042 and 0078)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transaction authentication method taught by Radu with teaching from Hwang to generate transaction ID upon request from user terminal. One of 
	Radu in view of Hwang does not teach facilitating the online payment transaction upon reception of the transaction ID validation message by the issuer server within a first pre-defined time period.
	However, Wang teaches transaction credentials having a time limit of validity after issuance. (See Wang Paragraph 0008 and 0026)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transaction authentication method taught by Radu in view of Hwang with teaching from Wang to perform transaction within the time limit of the credential. One of ordinary skill in the art would have been motivated as place time expiration on authentication credential reduces unauthorized use.

	As per claim 23, Radu in view of Hwang teaches:
	receiving, by the payment server, a security code from the issuer server, the security code generated by the issuer server in response to reception of the transaction ID validation message; and facilitating display of the security code at the application interface associated with the payment server. (See Radu Paragraph 0037, 0115 and 0136-0137)

As per claim 24, Radu in view of Hwang teaches:
	wherein receiving the security code further comprises receiving the security code based on one or more pre-defined criteria, the one or more pre-defined criteria 

	As per claim 25, Radu in view of Hwang teaches:
	wherein facilitating the online payment transaction further comprises facilitating authentication of the user by the issuer server upon reception of the transaction ID validation message by the issuer server within a first pre- defined time period.  (See Radu Paragraph 0037, 0115 and 0136-0137 and Wang Paragraph 0008 and 0026)
  
Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radu (US 2017/0017957) in view of Hwang et al (US 2012/0259771) further in view of Arokiaswamy (US 2012/0246573). 

	As per claims 7 and 18, Radu in view of Hwang does not teach:
	facilitate provision of automatically copying of the transaction ID from the payment authentication interface in a user device to paste the transaction ID in the application interface.  
	However, Arokiaswamy teaches facilitate provision of automatically copying of data value from a first interface in a user device to paste the data value to a second interface. (See Arokiaswamy Paragraph 0013-0016)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transaction authentication method taught by Radu in view of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955.  The examiner can normally be reached on 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHO KWONG/Primary Examiner, Art Unit 3698